On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.

Per Curiam:

The petition for writ of certiorari is granted and the judgment of the Court of Appeals is vacated. The cause is remanded to the Court of Appeals for consideration of whether petitioner’s conscientious objector claim comes within the provisions of § 6 (j) of the Universal Military Training and Service Act, in which event this case would be governed by Gonzales v. United States, 348 U. S. 407.